DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 20 January 2021 has been considered but fails to overcome the prior art of record.  Claims 1-5 and 11-19 are currently pending.

Claim Rejections - 35 USC § 112
Claim limitation “actuating means… arranged to adjust” has been interpreted under 35 U.S.C. 112(f) because it uses a non-structural term “actuating means” coupled with functional language “arranged to adjust” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  While applicant claims the actuating means comprises an electric motor, the motor is not sufficient structure to perform these functions (in fact a motor in and of itself cannot perform all these functions).  
However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The actuating means is discussed in ¶¶12 and 42 and no structure is given for performing these functions.  While it does disclose the actuating means can have a hydraulic cylinder, hydraulic motor or electric motor, none of these are actually capable of performing the functions required.  A motor or hydraulic cylinder in and of themselves cannot regulate how hard the saw is pressed against a 

Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 11-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As discussed above, applicant is claiming an actuating means that adjusts a current pressure of the saw and regulate how hard the saw presses against a tree.  However applicant has not provided an adequate written description of this actuating means.  While applicant has discussed what this actuating means does and that it has a hydraulic cylinder, hydraulic motor or electric motor (¶¶12 and 42), none of these are actually capable of performing the functions required as discussed above.  Thus this leaves the actuating means a some sort of black box that performs these functions using a motor or hydraulic cylinder.  As such, this would not convey to a person of ordinary skill in the art that the inventor  had 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 1 and 11, as discussed above, applicant is invoking 112(f) with the “actuating means” but does not provide sufficient structure for the invocation and as such, it is unclear what structure applicant is attempting to invoke.  Additionally, the phrase “actuating means comprising an electric motor” is indefinite as it is unclear if applicant is referring back to the “electric motor arranged to drive the saw” or if this is a separate electric motor. For the purpose of examination, based on applicant’s disclosure, it is assumed that the electric motor of the actuating means is the same one that drives the saw.
For claims 4-5, 16 and 19 the phrase “and/or” is indefinite as it is unclear which embodiment applicant is claiming. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 11-14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0147420 to Voermans (Voermans) in view of DE 102010015231 to Binderberger (Binderberger).
Concerning claim 1, Voermans discloses a tree harvesting machine having a crane arm (120), wherein the crane arm (120) comprises a tree harvesting head (200) arranged at a free end of the crane arm (120), wherein the tree harvesting head (200) comprises a saw (270, see ¶18) and at least two feed wheels (240, 245).
However it does not disclose an electric motor arranged to drive the saw. Binderberger discloses a saw system with an electric motor (4) arranged to drive the saw (5). It is noted that Voermans discloses that electric motors are a suitable type of motor which is interchangeable with other saw motors known in the art (Voermans is silent with regards to the motor used for the saw). As such, because both these references are concerned with a similar problem, i.e. a sawing system, it would have been obvious to a person of ordinary skill in the art at the time of the invention to add the electric motor of Binderberger to the saw of Voermans as the combination will obtain predictable results and the courts held 
The combination would thus disclose actuating means comprising an electric motor (4 of Binderberger) and arranged to adjust a current pressure of the saw wherein the current pressure of the saw is a load on the electrical motor of the actuating means and wherein the electric motor of the actuating means is arranged to regulate how hard the saw is to press against the tree (as it is capable of being used to do so).
Concerning claim 3, Voermans discloses the tree harvesting machine further comprises a control unit (400) arranged to control at least one of the electric motors (column 3, line 53 to column 4, line 20) the tree harvesting machine based on an obtained current state related to at least one of the electric motors. 
Concerning claim 4, Voermans discloses the tree harvesting machine comprises a sensor arranged to determine the current state, and wherein the current state comprises a current angle of a shaft of a rotor (column 3, line 53 to column 4, line 20) and/or input power and/or output power of the at least one of the electric motors. 
Concerning claim 5, Voermans discloses the control unit (400) is further arranged to transmit data related to the current state to a monitoring unit for diagnosis and/or troubleshooting (column 4, lines 37-62 as it is able to perform this function). 
Concerning claims 6 and 7, as these claims are directed to the alternative to the control unit controls the electric motor (where the control unit instead controls actuating means) and Voermans is directed to controlling the electric motor, these limitations have no patentable weight in this instance. 
Concerning claim 11, Voermans discloses a tree harvesting head for a tree harvesting machine having a crane arm (120), wherein the tree harvesting head (200) comprises a saw (270, see ¶18) and at least two feed wheels (240, 245) and at least one electric motor (305) arranged to drive the feed wheels (240, 245 see column 3, lines 56-58).
However it does not disclose an electric motor arranged to drive the saw. Binderberger discloses a saw system with an electric motor (4) arranged to drive the saw (5). It is noted that Voermans discloses that electric motors are a suitable type of motor which is interchangeable with other saw motors known in the art (Voermans is silent with regards to the motor used for the saw). As such, because both these references are concerned with a similar problem, i.e. a sawing system, it would have been obvious to a person of ordinary skill in the art at the time of the invention to add the electric motor of Binderberger to the saw of Voermans as the combination will obtain predictable results and the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
The combination would thus disclose actuating means comprising an electric motor (4 of Binderberger) and arranged to adjust a current pressure of 
 Concerning claim 12, Voermans discloses the at least two feed wheels (240, 245) each have a dedicated electric motor (305) arranged to drive the respective feed wheel. 
Concerning claim 13, Voermans discloses the tree harvesting head comprises an angle sensor (340) arranged to determine an angle of a shaft of a rotor of a corresponding electric motor (column 4, lines 7-11). 
Concerning claim 14, Voermans discloses the angle sensor (340) is comprised in the corresponding electric motor. 
Concerning claim 18, Binderberger, as applied to Voermans, discloses a rotor of the electric motor (4) arranged to drive the saw has a moment of inertia selected to prevent a saw chain of the saw to be damaged due to stress associated with transfer of kinetic energy to the saw chain during an abrupt stop of the electric motor arranged to drive the saw.
Concerning claim 19, Voermans discloses the tree harvesting machine further comprises a control unit (400) arranged to control at least one of the electric motors (column 3, line 53 to column 4, line 20) and/or actuating means of the tree harvesting machine based on an obtained current state related to at least one of the electric motors.

Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voermans in view of Binderberger and further in view of JP 2013081272 to Nishitani (Nishitani).
Concerning claims 2 and 16, Voermans in view of Binderberger does not disclose hydraulic fluid is provided to the harvesting machine to cool at least one of the electric motors and/or at least one power inverter of the tree harvesting head.
Nishitani discloses providing hydraulic fluid to a electric motor in order to cool said motor.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the hydraulic system of Nishitani to that of the combination because, as disclosed by Nishitani, this allows for using both electric and hydraulic power and cooling the system without needing a cooling pump or heat exchanger.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voermans in view of Binderberger and further in view of U.S. Patent No. 10,602,681 to Ludgren (Ludgren).
Concerning claim 15, Voermans in view of Binderberger does not disclose a gear is arranged between each feed wheel and the respective electric motor.
Ludgren discloses a tree harvesting head comprising saw (S) and at least two feed wheels (1.3, 1.4) and at least one electric motor (7) arranged to drive 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the motor-feed wheel system of Voermans to have the gear system of Ludgren because, as disclosed by Ludgren, this allows for simpler handling, monitoring and repair of the component parts (column 2, lines 61-65)

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voermans in view of Binderberger and further in view of U.S. Patent No. 3,849,884 to Arff (Arff).
Concerning claim 17, Voermans in view of Binderberger does not disclose a slip clutch is arranged between the saw and the electric motor arranged to drive the saw.
Arff discloses a chain saw (11) with a motor (15) and a slip clutch (43) is arranged between the saw (25) and the motor (15) arranged to drive the saw (25), wherein the slip clutch (43) is arranged limit the amount of mechanical power applied to the saw such that the applied mechanical power stays below a predetermined safety limit. 
.

Response to Arguments
Applicant's arguments filed 20 January 2021 have been fully considered but they are not persuasive. Applicant argues that Binderberger does not disclose the actuating means.  However, as discussed above, applicant has provided no structure to the actuating means besides having an electric motor (which is being assumed to be the electric motor that drives the saw).  Thus, assuming that the structure applicant is claiming is capable of being used to perform these functions (as otherwise the claim would be unexaminable with respect to prior art), an electric motor, then since the combination of Voermans and Binderberger discloses this electric motor it must be capable of performing these functions.  As such, applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415.  The examiner can normally be reached on M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
03/24/2021